         Case 1:15-cv-07199-JMF Document 316 Filed 01/18/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

GARY KOOPMANN, TIMOTHY KIDD and                         Civ. Action No: 15-cv-07199-JMF
VICTOR PIRNIK, Individually and on Behalf of
All Others Similarly Situated,               :
                               Plaintiff(s), :
                                             :
                                             :
                            v.
                                             :
FIAT CHRYSLER AUTOMOBILES N.V., :
SERGIO MARCHIONNE, RICHARD K. :
PALMER, SCOTT KUNSELMAN, MICHAEL :
DAHL, STEVE MAZURE and ROBERT E. :
LEE                                          :
                               Defendants.   :
                                             :




          DECLARATION OF SARA FUKS IN OPPOSITION TO DEFENDANTS’
        MOTION TO EXCLUDE THE TESTIMONY OF ANTHONY ANDREONI

I, Sara Fuks, declare under penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:



       1. I am counsel at the Rosen Law Firm, P.A., appointed by the Court as Co-Class

           Counsel for the Class Representatives Gary Koopmann, Timothy Kidd, and Victor

           Pirnik, in the above captioned action.

       2. I submit this declaration in conjunction with Plaintiffs’ Memorandum of Law in

           Opposition to Defendants’ Motion to Exclude the Testimony of Anthony Andreoni,

           and to place before the Court certain documents relevant to Plaintiffs’ Opposition.

       3. Attached hereto as Exhibit 1 is a true and correct copy of the Consent Decree entered

           on January 1, 2019 in In re: Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales

                                                1
        Case 1:15-cv-07199-JMF Document 316 Filed 01/18/19 Page 2 of 2



          Practices, and Products Liability Litigation, No. 3:17-md-02777-EMC.

       4. Attached hereto as Exhibit 2 is a true and correct copy of the Deposition Transcript of

          Anthony Andreoni, dated November 13, 2018.

       5. Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the

          Deposition Transcript of Daniel C. Esty, dated October 17, 2018.

       6. Attached hereto as Exhibit 4 is a true and correct of copy of FCA-PIRNIK-

          001635927-FCA-PIRNIK-00163928, a document produced by Defendants in this

          action.

       7. Attached hereto as Exhibit 5 is a true and correct of copy of FCA-PIRNIK-

          001635858- FCA-PIRNIK 001635870, a document produced by Defendants in this

          action.

       8. Attached hereto as Exhibit 6 is true and correct copy of the Fiat Chrysler Automobiles

          NV (FCAU) Sergio Marchionne on Q1 2016 Results Earnings Call Transcript, dated

          April 26, 2016, with the relevant excerpt highlighted.



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.



       Executed this 18th day of January 2019, in New York, NY



                                                             /s/ Sara Fuks
                                                             Sara Fuks




                                                 2
